                                                                        Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION



ZENG JEAN-JACQUES,
      Petitioner,

v.                                                CASE NO. 1:18cv2-MCR-HTC

MARK S INCH,
      Respondent.
                                         /

                                   ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated March 2, 2020. ECF No. 29. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections were filed.

      Having considered the Report and Recommendation, I have determined that

the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      (1) The Magistrate Judge’s Report and Recommendation, ECF Doc. 29, is

         adopted and incorporated by reference in this Order.
                                                                       Page 2 of 2


     (2) The petition under 28 U.S.C. § 2254, challenging the conviction in State

        v. Jean-Jacques, 01-2011-CF-004280-A, in the Eighth Judicial Circuit, in

        and for Alachua County, Florida, ECF Doc. 1, is DENIED.

     (3) A certificate of appealability is DENIED.

     (4) The Clerk is directed to close this matter.

     DONE AND ORDERED this 8th day of April 2020.




                                      s/ M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No. 1:18cv2-MCR-HTC
